Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 7-8, drawn to a mixed powder.
Group II, claims 5, 9-13, drawn to a sintered body.
Group III, claims 6, 14-18, drawn to a method for producing a sintered body.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a mixed powder comprising (a) and (b) with recited ratios, this technical feature is not a special technical feature as it does not make a contribution Yang et al (CN103008649A).  Yang teaches a mixed powder for electric tools.  The mixed powder comprises pure iron powder, corresponding to the claimed (a), and diffusion alloy powder, corresponding to the claimed (b).  The pure iron powder comprises 0.5% or less of Si, 0.5% or less of Mn; and the diffusion alloy powder comprises 0.5% or less of Si, 0.5% or less of Mn, and 0.1-0.62% of Mo.  The diffusion alloy powder is 50-55% of the total mixture; and Mo content in the total mixture is 0.16-0.27%.  The above mix ratio and concentration overlap the current invention.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
During a telephone conversation with Attorney Eric Morton, 650-561-4758, on 5/26/2021, a provisional election was made without traverse to prosecute the invention of group I, claims 1-4 and 7-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6 and 9-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (CN103008649A, machine translation referred here).
Regarding claim 1, Yang teaches a mixed powder for electric tools.  The mixed powder comprises water atomized pure iron powder, corresponding to the claimed (a), and water atomized diffusion alloy powder, corresponding to the claimed (b); and “The ratio is: 50 to 55% water atomized diffusion alloy powder, 0.4 to 0.5% graphite powder, 0.3 to 0.35% copper powder, 0.7 to 0.8% lubricant, and the balance is water atomized pure iron powder” [page 1].
The pure iron powder comprises 0.5% or less of Si, 0.5% or less of Mn [page 1], overlapping the claimed 0-0.2% of Si and 0-0.4% of Mn.
The diffusion alloy powder comprises 0.5% or less of Si, 0.5% or less of Mn, and 0.1-0.62% of Mo [page 1], overlapping the claimed 0-0.2% of Si, 0-0.4% of Mn, and 0.3-4.5% of Mo.  
The diffusion alloy powder is 50-55% of the total mixture.  Considering all the powders in the ratio stated above, the Examiner notices the ratio of the diffusion alloy powder to the total of pure iron powder and diffusion alloy powder is 50.7-56.0%, overlapping the claimed 50-90%.
The Mo content in the total mixture is 0.16-0.27% [page 2 paragraph 4], overlapping the claimed 0.20-2.20%.
It is noted that the aforementioned overlaps are prima facie evidence of obviousness (see MPEP 2144.05(I)).

Regarding claim 3, Yang teaches the powder mixture comprises copper powder and ratio of copper powder in the total mixture is 0.3-0.35% [page 1].  The examiner noticed that the ratio ratio of the Cu powder to a total of the pure iron powder, the diffusion alloy powder,  
Applicant discloses “Cu is an element that promotes the solid solution strengthening and the quench hardenability improvement of the iron-based powder and has the effect of increasing the strength of the sintered body” [0049 spec.]; and “it is preferable that the sintered body have a tensile strength of 500 MPa or more” [0056].
Yang teaches the tensile strength in the range of 457.15-481.53 N/mm2 [Table 2], equivalent to 457.15-481.53 MPa, overlapping the preferable 500 MPa or more.
Since Yang’s composition gives similar tensile strength, the copper powder amount can be considered merely close. 
Yang teaches the powder mixture comprises graphite powder [page 1] and ratio of graphite powder in the total mixture is 0.4-0.5% [page 1].  The examiner noticed that the ratio ratio of the graphite powder to a total of the pure iron powder, the diffusion alloy powder,  the Cu powder, and the graphite powder is from 0.40 mass % to 0.50 mass %, falling within the claimed 0.2-1.0%.

Regarding claim 4, Yang teaches a lubricant with a ratio of 0.7-0.8% as stated above.  The examiner noticed that the ratio ratio of the lubricant powder to a total of the pure iron powder, the diffusion alloy powder,  the Cu powder, and the graphite powder is from 0.71 mass % to 0.81 mass %, falling within the claimed 0.2-1.0%.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (JPH01104701A, machine translation referred here).
Regarding claim 1, Takagi teaches a mixture of ferroalloy iron powder in which ferroalloy elements are bonded to the surface of iron powder by partial diffusion and non-ferroalloy iron powder.  The steel powder is composed of a composite alloy iron powder (corresponding to the claimed (b)) and uncomposite alloy iron powder (corresponding to the claimed (a)).  The uncomposite alloy iron powder is 30% or more.  The composite powder comprises alloy elements of Ni, Cu, Mo, W, Sn in the amount of 10% or less.
Takagi does not teach Si or Mn amount in either the composite or uncomposite powder, suggesting these amounts are essentially 0%, overlapping the claimed 0-0.4%.
Takagi’s 10% or less of Mo overlaps the claimed 0.3-4.5%.
Since Takagi’s uncomposite alloy iron powder is 30% or more, the composite alloy iron powder will be 70% or less, overlapping the claimed 50-90% of (b).
When mixing 70% or less of (b) containing 10% or less of Mo with 30% or more of (a), a ratio of Mo to the total of (a) and (b) will be 7% or less, overlapping the claimed 0.20-2.20%.

Regarding claim 2, Takagi teaches the ratio of (b) to the total of (a) and (b) is 70% or less as stated above, overlapping the claimed from 70% to 90%.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (JPH01104701A, machine translation referred here) as applied to claim 1 above, and further in view of Yang et al (CN103008649A, machine translation referred here).
Takagi teaches the mixed powder in claim 1 as stated above.
Regarding claims 3 and 7, Takagi teaches 10% or less of Cu as stated above, overlaps the claimed 0.5-4%.
Takagi does not teach graphite.  However, Yang teaches mixed powder comprises water atomized pure iron powder, corresponding to the claimed (a), and water atomized diffusion alloy powder, corresponding to the claimed (b); and “The ratio is: 50 to 55% water atomized diffusion alloy powder, 0.4 to 0.5% graphite powder, 0.3 to 0.35% copper powder, 0.7 to 0.8% lubricant, and the balance is water atomized pure iron powder” [page 1].  Yang teaches that a mixed powder with graphite “improves the compression density of products, reduces the degree of segregation, and improves the comprehensive performance of products such as toughness, hardness, strength and the like” [page 1].  Therefore, in order to have the aforementioned benefits, it would be obvious to combine Yang with Takagi and arrive at the 0.4-0.5% graphite powder, falling within the claimed 0.2-1.0%.

Regarding claims 4 and 8, Takagi teaches 1% of zinc stearate.  One of ordinary skill would recognize that zinc stearate is a lubricant as in the current claim; and the 1% amount falls within the claimed 0.2-1.5% range.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uenosono et al(US 20020029657 A1), in view of JFE (“REDUCED IRON POWDERS ATOMIZED IRON AND STEEL POWDERS”, March 24 2012) and Yang et al (CN103008649A, machine translation referred here).
Regarding claim 1, Uenosono teaches iron-based powders for powder metallurgy.  The iron-based powder comprises from about 60% to about 90% of an atomized iron powder (corresponding to the claimed (b)) and from about 10% to about 40% of a reduced iron powder (corresponding to the claimed (a)) on a mass % basis, based on the entire amount of the iron-based powder [0028].  The reduced iron powder has greater unevenness on the surface and more voids in the iron powder as compared with the atomized iron powder [0022].  The 60-90% of atomized iron powder overlaps the claimed 50-90% of (b).
Uenosono does not expressively teach the composition of the reduced iron powder.  However, Uenosono teaches “reduced iron powder (255M manufactured by Kawasaki Steel Corporation)” [0102].  255M is recognized as pure iron powder as evidence by JFE [page 3 Table].  255M comprises ≤0.02% of carbon and the balance is Fe [page 8 Table], meeting the claimed 0-0.4% of Si, 0-0.4% of Mn, with the balance of Fe and inevitable inpurities.
Uenosono does not teach the claimed (b) alloy powder.  However, Yang teaches mixed powder comprises water atomized pure iron powder, and water atomized diffusion alloy powder. The diffusion alloy powder comprises 0.5% or less of Si, 0.5% or less of Mn, and 0.1-0.62% of Mo [page 1], overlapping the claimed 0-0.2% of Si, 0-0.4% of Mn, and 0.3-4.5% of Mo in (b).  Yang teaches the Mo content in the total mixture is 0.16-0.27% [page 2 paragraph 4], overlapping the claimed 0.20-2.20%.  Yang further teaches that “Molybdenum can effectively improve the strength and hardness of the material” [page 2].  Yang also teaches the mixed powder with the diffusion alloy powder comprising 0.5% or less of Si, 0.5% or less of Mn, and 0.1-0.62% of Mo “improves the compression density of products, reduces the degree of segregation, and improves the comprehensive performance of products such as toughness, 

Regarding claim 2, Uenosono’s 60-90% of atomized iron powder overlaps the claimed 70-90%.

Regarding claims 3 and 7, Uenosono teaches the powder mixture comprises 2.0% of copper powder [Table 1], falling within the claimed range of 0.5-4.0%.
Uenosono also teaches the powder mixture comprises 0.6% of graphite powder [Table 1], falling within the claimed range of 0.2-1.0%.

Regarding claims 4 and 8, Uenosono teaches the powder mixture comprises 0.1-0.8% of lubricant [0033], overlapping the claimed 0.2-1.5%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16482416 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a mixed powder for powder metallurgy comprising the same composition as in the current case.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                           
/NICHOLAS A WANG/Examiner, Art Unit 1734